Citation Nr: 1614133	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-27 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for renal carcinoma, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for skin cancer, claimed as due to herbicide exposure.

3.  Entitlement to service connection for residuals of a groin injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to February 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his spouse testified at a hearing before a Decision Review Officer of the RO in September 2010.  A transcript of the hearing is of record.

The Veteran died in November 2010.  The appellant is the Veteran's surviving spouse, who has been recognized by the RO as a proper substitute in this appeal.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System. 



REMAND

The record indicates that the Veteran was in receipt of benefits from the Social Security Administration (SSA).  Records in the possession of the SSA could be supportive of the appellant's claims.  Thus, further development to obtain those records is in order.

Additionally, based on the Veteran's competent history of groin injury during service and the evidence of a groin disability, notably inguinal hernia, the Board finds a medical opinion is needed to determine whether the hernia is related to service.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of any SSA disability determination(s) for the Veteran and a copy of the records associated with any such determination(s).

2.  Then, all pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise to determine whether the Veteran's inguinal hernia was related to service.  The physician should provide an opinion as to whether there is a 50 percent or better probability that the hernia originated during the Veteran's active service or is otherwise etiologically related to the Veteran's active service.  

The rationale for the opinion(s) must be provided, with consideration of the Veteran's competent history of groin injury during service.  If the physician is unable to provide the required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

3.  Undertake any other development it determines to be warranted.

4.  Then, readjudicate the appellant's claims.  If any benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.


      (CONTINUED ON NEXT PAGE)

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

